Citation Nr: 1810582	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-28 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI).  

2.  Entitlement to service connection for bilateral hip disorders.  

3.  Entitlement to service connection for bilateral ankle disorders.  

4.  Entitlement to service connection for a left knee disorder.  

5.  Entitlement to service connection for bilateral flat feet.  

6.  Entitlement to an initial compensable rating for service-connected right knee strain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 2008 to June 2012.  His awards and commendations included the Combat Action Badge and The Purple Heart.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Review of the file reflects that the claims listed on the title page were not initially developed together.  For purposes of clarity, the Board has combined them into one appeal.  Moreover, separate claims for service connection for right and left hip disorders have been combined into one claim for a bilateral hip disorder.  This was also accomplished for separate claims for service connection for ankle disorders.  

The claim of service connection for residuals of TBI is addressed in the decision below.  All other claims are being remanded.  Thus, service connection claims for bilateral flat feet, bilateral hip disorders, bilateral ankle disorders, and a left knee disorder, as well as entitlement to an initial compensable rating for right knee strain, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran's residuals of TBI are of service origin and include "significant" problems remembering visual images in his short term memory.  


CONCLUSION OF LAW

The criteria establishing service connection for residuals of a TBI, to include "significant" problems remembering visual images in short term memory, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him or her what evidence will be obtained by whom.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Considering the claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim decided herein has been accomplished.  


Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2017), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2017).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2017).  

The United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a) (2012); 38 C.F.R. § 3.303(a) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Residuals of TBI

It is the Veteran's contention that he was in close proximity to at least four improvised explosive device (IED) bomb blasts during service and that as a result, he suffers residuals of TBI.  (See, e.g., his detailed March 2017 statement.)  He also submitted copies of a mangled vehicle and said that this damage was caused by the fourth IED blast that he was exposed to.  While others were treated for a concussion at the time, he admits that he just wanted to "get away from the situation."  He did say that he was disoriented and that his memory was "wiped clean."  

In an October 2012 rating action, the RO denied service connection for TBI in that the service treatment records (STRs) were negative for treatment for the condition during service.  Moreover, when examined by VA in August 2012, the Veteran denied any subjective symptoms of memory, attention, concentration, or executive functional impairment.  The examiner stated that the Veteran did not have any cognitive residuals indicating a TBI.  

Subsequently dated treatment records reflect that the Veteran continued to report inservice exposure to explosions.  Memory problems related to TBI were noted upon VA records in 2015.  Service connection was established for shrapnel injuries to the thighs in a November 2016 rating action.  When examined by VA in March 2017, the VA examiner noted that the Veteran had mild neurocognitive disorder due to TBI "based on personal history."  The examiner stated that it was possible to differentiate the symptoms attributable to TBI from those attributable to separately service-connected PTSD (for which a 70 percent disability rating was recently established).  See rating action from June 2017.  Specifically, the examiner noted that "significant" problems remembering visual images in his short term memory were attributable to TBI.  

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection have been met and service connection for residuals of TBI is granted.  See 38 C.F.R. § 3.102 (2017).  


ORDER

Service connection for residuals of TBI, to include "significant" problems remembering visual images in short term memory, is granted.  


REMAND

During the appeal process, in an October 2016 rating decision, the RO, in part, denied service connection for bilateral hip disorders, bilateral ankle disorders, and a left knee condition.  The October 2016 rating action granted service connection for a right knee disorder and assigned a noncompensable rating.  The Veteran has submitted a timely notice of disagreement (NOD) with the decisions reached as to each of those claims.  Similarly, the RO denied, in part, service connection for bilateral flat feet in March 2017 and again in June 2017.  The Veteran also submitted a timely NOD with the denial of service connection for flat feet.  

A statement of the case (SOC) has not been sent to the Veteran regarding these issues.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court indicated that in a case in which a veteran expressed disagreement in writing with a decision by an AOJ and the AOJ failed to issue an SOC the Board should remand the matter for issuance of an SOC.  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

The AOJ should undertake all actions required by 38 C.F.R. § 19.26, including issuance of an SOC, so that the Veteran may have the opportunity to complete an appeal on the issues of entitlement to service connection for bilateral hips disorders, bilateral ankle disorders, bilateral flat feet, and a left knee disorder, as well as an initial compensable rating for a right knee disorder, (if he so desires) by filing a timely substantive appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


